Citation Nr: 1603602	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected spinal stenosis.

2. Entitlement to service connection for a left arm disorder, to include as secondary to service-connected spinal stenosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to February 1982 and from November 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The claims file was subsequently transferred to the RO in Reno, Nevada.

This matter was last before the Board in December 2014 when the Board granted several claims for increased disability ratings and remanded the matters still on appeal for further development.

The Veteran testified before the undersigned at a January 2013 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a left arm disorder that was caused or aggravated by service-connected spinal stenosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left arm disorder, to include as secondary to service-connected spinal stenosis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

An October 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The May 2015 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided a clear rationale in support of his opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The May 2015 VA examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges he has a left arm disorder due to his service, to include his service-connected spinal stenosis. See November 2011 Substantive Appeal (VA Form 9). However, the probative evidence of record does not suggest that he has a left arm disorder that relates to service. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

The Veteran's STRs are silent for complaints of left arm problems.

Post-service medical records show that in January 2010, the Veteran reported left arm pain. A neurosurgery note indicated he had osteoarthritis of the left shoulder. January 2010 VAMRs. However, an orthopedic surgeon later noted X-rays showed left upper extremity pain, etiology undetermined with no evidence of shoulder pathology. Id.

In April 2015, a VA examiner noted the Veteran was confused as to why he was having a left shoulder examination, and said he was "concerned about pain in both shoulders that radiates down his arms and [that] his right arm is significantly worse than his left arm." The Veteran told the examiner he was not having left shoulder pain, but then said the pain was coming from his service-connected spinal stenosis. He stated he had "no problems with his left shoulder but should be discussing his right arm and shoulder." The examiner reported the Veteran had abnormal range of motion of his left shoulder, but also showed inconsistent effort during testing, and noted the Veteran's January 2010 x-ray results showing mild glenohumeral degenerative joint disease (DJD).

The examiner opined that it was less likely as not that the Veteran's left shoulder disorder was incurred in or etiologically related to his active service. In making this determination, the examiner noted the Veteran's STRs did not mention any problems or concerns regarding his left shoulder, including after his motor vehicle accident. The examiner further noted that because the Veteran was confused about why he was having a left shoulder examination, a second electromyography (EMG) was done and confirmed no pathology of the left shoulder. The examiner noted the EMG did show bilateral carpal tunnel syndrome, but that the carpal tunnel syndrome was first noted 18 years after service. The examiner acknowledged the objective x-ray evidence of DJD, but stated this was identified when the Veteran was 50 years old, so also 18 years after his active service. The examiner further opined that it was less likely as not that the Veteran's left shoulder disorder was caused by or permanently worsened by his service-connected spinal stenosis, due to lack of objective evidence in medical literature finding a correlation between shoulder degenerative changes and lumbar spinal stenosis.

The April 2015 VA examination report constitutes highly probative evidence that weighs against service connection for a left arm disorder. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a current left arm disorder that relates to service.

The Board has considered the Veteran's statements regarding his left arm disorder. At his January 2013 hearing, he testified that he was "having a lot of problems and pain in my lumbar and in my left arm." January 2013 Hearing Transcript, pp. 14.

The Veteran, as a lay person, is competent to describe physical symptoms, such as left arm pain, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has a left arm disorder and whether that disorder relates to service is medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has been diagnosed as having a left arm disorder that relates to service, they are outweighed by the VA examiner's finding - a finding rendered by a medical professional - that the Veteran does not have a left arm disorder related to service, to include to a service-connected disability. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a left arm disorder, to include as secondary to service-connected spinal stenosis, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left arm disorder is denied.


REMAND

In the August 2015 addendum, a VA examiner noted that the onset of the Veteran's first headache was prior to his military service. See August 2015 VA Examination Report. Therefore an addendum opinion is needed regarding whether his headaches preexisted service and, if so, whether they were aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the March 2011 opinion or the August 2015 addendum opinion for another addendum. If neither examiner is available, request an opinion from a similarly-qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must provide an opinion as to whether the Veteran's headaches relate to service. Specifically, the VA examiner must opine as to:

1) WHETHER THE VETERAN'S HEADACHES CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) existed prior to service? If so, what is that evidence?

If the Veteran's headaches CLEARLY AND UNDEBATABLY existed prior to service, were they ALSO CLEARLY AND UNDEBATEABLY NOT AGGRAVATED (I.E., WORSENED) BY SUCH SERVICE?

2) If the headaches DID NOT EXIST PRIOR TO SERVICE, the VA examiner must opine as to whether the Veteran's headaches were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

3) Whether the Veteran's headaches were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected spinal stenosis.

The VA examiner is advised that the question for resolution is BOTH WHETHER THE HEADACHES WERE CAUSED OR AGGRAVATED. 

THE EXAMINER MUST ADDRESS BOTH THE QUESTION OF CAUSALITY AND AGGRAVATION. 

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

February 1979 Report of Medical Examination at entrance, not noting any problems with headaches.

January 1982 Report of Medical Examination and History, not noting any problems with headaches and denying frequent or severe headaches.

September 1986 Report of Medical Examination and History, not noting any problems with headaches and denying frequent or severe headaches.

November 1991 STRs from emergency room visit noting headache.

September 2009 Claim, noting the Veteran has "[t]errible headaches 60 percent of [the] time," which he associated with his service-connected back disability.

June 2010 Veteran's Statement noting he had headaches aggravated by back pain since 1989.

June 2010 Private Medical Records (PMRs), noting results of a brain MRI.

June 2010 VA Medical Records (VAMRs) regarding neurology consultation.

August 2010 VAMRs regarding neurology consultation.

October 2010 VAMRs regarding neurology consultation.

December 2010 VAMRs regarding neurology consultation.

January 2011 PMRs, noting results of a brain MRI.

February 2011 Veteran's Statement, reporting headaches every day and "6-15 chronic migraines a month" associated with service-connected spinal stenosis.

March 2011 VA Examination Report.

January 2013 Hearing Transcript, pp. 14-16.

August 2015 VA Examination Addendum Opinion.

4. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for headaches. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


